DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on September 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites limitation “a pH end point potential” in line 3.  It is unclear what this pH end point potential is.  The specification discloses the voltammetric pH electrode may hold or clamp the bias voltage at an end point potential prior to performing a titration.  The end point potential corresponding to a potential value related to a pH end point value ([0031] lines 5-8).  The specification further discloses the current output is determined in a similar fashion to SWV ([0038] lines 3-4): if acid were added or generated in the sample (here, it seems that the addition process of acid is the titration process), and the square voltage step waveform on a bias potential (here, this bias potential seems to be the pH end point potential to be held on the voltammetric pH electrode) was applied to the voltammetric pH electrode, the current output would be generally stable until the pH of the sample approached the titration end point potential ([0038] lines 7-10).  It seems that the titration end point potential is determined when the current output becomes unstable at the end point of titration.  Thus, it is not clear how to perform the claimed method by holding the pH end point potential prior to titration that is determined at the end point of the titration.  For the purpose of compact prosecution, this limitation “a pH end point potential” will be examined as “a potential.”
All subsequent dependent claims 2-10 are rejected for their dependencies on rejected base claim 1.
Claim 7 recites the limitation “wherein the current output reaches a maximum at the pH end point potential” in lines 1-2.  According to claim 1, the claimed method comprising “holding the potential of a voltammetric pH electrode at a pH end point potential” prior to performing a titration (Specification, [0031] lines 5-7).  It is unclear whether the current output reaches a maximum prior to the titration or not.  It seems that the current output reaches a maximum at the end point of the titration as the specification discloses “as the pH approaches the end point the current output will increase until it reaches a maximum at the pH corresponding to the end point and then decrease again as the pH further decrease (Specification, [0038] lines 10-12).  For the purpose of compact prosecution, this limitation “wherein the current output reaches a maximum at the pH end point potential” will be examined as “wherein the current output reaches a maximum at the end point of the titrating.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "an aqueous sample" in line 2.  It is unclear whether this aqueous sample is the same as the one recited in line 1.  It is suggested to be “the aqueous sample.”
Claim 1 recites the limitation "the potential" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a potential.”
Claim 1 recites the limitation "a voltammetric pH electrode" in line 3.  It is unclear whether this voltammetric pH electrode is the same as the one recited in line 2.  It is suggested to be “the voltammetric pH electrode.”
All subsequent dependent claims 2-10 are rejected for their dependencies on rejected base claim 1.
Claim 5 recites the limitation "an alkalinity" in lines 1-2.  It is unclear whether this alkalinity is the same as the one recited in claim 1, line 1.  It is suggested to be “the alkalinity.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (U.S. Patent Pub. 2018/0224397) in view of Cox (B.G. Cox, Square-Wave Amperometry, J. Electroanal. Chem., 1982(136), page 93-104).
Regarding claims 1 and 3, Kroll teaches a method for measuring an alkalinity of an aqueous sample ([Abstract] lines 1-2), comprising: 
introducing an aqueous sample ([Abstract] lines 3-4: monitoring the pH of an aqueous sample using a pH sensor in a sample cell) to a voltammetric pH electrode (Fig. 1: pH Sensor Electrode and Proton Generator Electrode in the Cell; Fig. 2: WE1 and WE2; [0045] lines 5-8: the two working electrodes of Fig. 2 may be a single component of the alkalinity sensor that are then placed into the cell and attached to the controller circuitry during manufacture; here both WE1 and WE2 are together deemed to be the voltammetric pH electrode); 
holding the potential of a voltammetric pH electrode at a pH end point potential ([0006] lines 20-24: a control circuitry connected to the electrodes, the control circuitry adapted to measure and control the voltage difference between the reference electrode and the first and second working electrodes; [0044] lines 1-3: the voltage of the working electrode is controlled, which may include applying a fixed voltage for a period of time); 
applying a voltage step waveform comprising at least one potential pulse to the voltammetric pH electrode ([0044] lines 3-4: or applying a ramped voltage in which the voltage is increased (or decreased) over time; the potential may also be applied in a pulsed or pulsed-on-a-ramped potential function, i.e., square wave voltammetry); 
titrating the aqueous sample ([0005] lines 5-7: generating hydronium ions, using a hydronium generator, in the aqueous sample in the sample cell; lines 8-9: changing the pH of the aqueous sample; lines 12-13: hydronium ions produced to an end point of the electrochemical titration); and 
measuring a current output resulting from the voltage step waveform ([0005] lines 11-13: quantifying and converting a current to an end point of the electrochemical titration).

Kroll does not explicitly disclose holding the potential of the voltammetric pH electrode and applying a voltage step waveform to the voltammetric pH electrode, and the measuring comprises square wave amperometry (claim 1) or the voltage step waveform comprises pulsed potential steps on a bias potential (claim 3).
However, Cox teaches a new electroanalytical technique involving the use of two indicator electrodes polarized by a square-wave potential to generate a dc faradaic current proportion to the concentration of the electroactive species ([Abstract] lines 1-3).  The technique is very sensitive, shows rapid response to concentration change and the observed current is independent of stirring ([Abstract] lines 3-4).  In the application, square-wave signals were used in addition to constant dc tension (page 96, para. 1, lines 1-2).  When the amplitude of the alternating potential is symmetrical the separately measured faradaic current is independent of stirring, and the reproducibility and stability of the current over a long period is much better (page 96, para. 1, lines 3-6).  Thus, Cox teaches holding the potential of the voltammetric pH electrode (i.e., constant dc tension) and applying a voltage step waveform to the voltammetric pH electrode (i.e., square-wave signals) as recited in claim 1 or the voltage step waveform comprises pulsed potential steps (i.e., square-wave signals) on a bias potential (i.e., constant dc tension) as claimed in claim 3.  Cox also teaches this new electroanalytical technique is square wave amperometry (title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroll by substituting the technique of square-wave voltammetry (Kroll, [0044] lines 6-8) with square-wave amperometry as taught by Cox because the technique of square-wave amperometry provides is very sensitive, shows rapid response to concentration change and the observed current is independent of stirring ([Abstract] lines 3-4).  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 2, Kroll teaches the voltammetric pH electrode comprises a boron doped diamond material ([0045] lines 1-3: the pH sensor electrode, the hydronium-generating electrode or both may be made of BDD).

Regarding claim 4, Kroll teaches the titrating comprises an addition of protons to the aqueous sample ([0005] lines 5-6: generating hydronium ions in the aqueous sample and changing the pH of the aqueous sample), wherein the addition of protons is in-situ generation ([0031] lines 2-3: alkalinity sensors herein are reagentless electrochemical device that generate titrant in situ).

Regarding claim 5, Kroll teaches the addition of protons correlates to an alkalinity of the aqueous sample ([0005] lines 14-15: analyzing the alkalinity of the aqueous sample based on the generated amount of hydronium ions).


    PNG
    media_image1.png
    702
    896
    media_image1.png
    Greyscale

Regarding claim 6, the designation “the measuring comprises a differential output current for each potential pulse between at least a portion of a forward step and at least a portion of a backward step” is deemed to be inherent and naturally occurring to the measurement of square-wave amperometry as disclosed by the combined method of Kroll and Cox.  As annotated in Fig. 1 of Cox, the cell output current changes with time, i.e., a differential output current as dE/dt corresponding to each potential pulse  (Fig. 1(a): as annotated), having at least a portion of a forward step (Fig. 1(b): as annotated) and a backward step (Fig. 1(b): as annotated).

Regarding claim 7, the designation “the current output reaches a maximum at the pH end point potential” is deemed to be inherent and naturally occurring to the measurement of square-wave amperometry as disclosed by the combined method of Kroll and Cox.  Using the same technique, square wave amperometry, for measuring the alkalinity of the aqueous sample during titration by applying a voltage step waveform in addition to a dc voltage, would necessarily result in the current output reaching a maximum at the end point of titration.

Regarding claim 8, Kroll teaches the measuring further comprises a mode of continuous measurement ([0020] lines 1-4: Fig. 10 shows square wave voltammograms obtained for pH determination by a BDD-based pH sensor during the generation of hydronium ions to neutralize the buffer capacity for an in situ electrochemical titration; since the in situ generation of hydronium is continuous, the measurement during the generation of hydronium ions is deemed to be in a continuous mode).

Regarding claim 9, Kroll teaches the mode correlates to the titrating ([0020] lines 1-4: Fig. 10 shows square wave voltammograms obtained for pH determination by a BDD-based pH sensor during the generation of hydronium ions to neutralize the buffer capacity for an in situ electrochemical titration).

Regarding claim 10, Kroll and Cox disclose all limitations of claim 1 as applied to claim 1, including the voltage step waveform (Kroll, [0044] lines 1-2, 6-8: the voltage of the working electrode is controlled; the potential may also be applied a pulsed or pulsed-on-a-ramped potential function, i.e., square wave voltammetry; Cox, page 95, para. 3, lines 1-2: using square-wave in amperometric measurement) comprises square wave potential perturbations (Cox, page 96, para. 1, line 1: square-wave signal) applied to a potential bias (Cox, page 96, para. 1, line 2: constant dc tension) at the voltammetric pH electrode.  Kroll further teaches the voltage step waveform to produce current responses ([0044] line 5: while the current for each working electrode is measured) which correlate to a pH redox response of the electrode ([0031] lines 13-14: acidic titrant is generated according to the reaction; [0033] electrochemical generation of acid: 2H2O [Wingdings font/0xE0] 4H+ + O2 + 4e-; here the proton generation from water is pH redox response of the electrode; i.e., the pH change surrounding the voltammetric pH electrode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795